450 F.Supp. 574 (1978)
Robert C. BUTLER
v.
Joe JENKINS, Sheriff of Knox County, Carl Hill, Assistant Sheriff, William Carr, Guard and John Pendleton, Inmate.
Civ. No. 3-78-90.
United States District Court, E. D. Tennessee, N. D.
May 1, 1978.
*575 Robert C. Butler, pro se.
Jack E. Seaman, Nashville, Tenn., for defendants.

MEMORANDUM
ROBERT L. TAYLOR, District Judge.
This civil rights action under 42 U.S.C. § 1983 against the Sheriff of Knox County, certain members of his staff and an inmate, was filed in the Middle District of Tennessee on the pauper's oath and was transferred to this District under 28 U.S.C. § 1404(a).
Plaintiff, presently an inmate at the Tennessee State Penitentiary in Nashville, was incarcerated in the Knox County Jail at the time the incident complained of allegedly occurred. The specific acts which plaintiff claims violated his constitutional rights were allegedly accomplished by a fellow inmate, defendant John Pendleton. Plaintiff claims that Pendleton stabbed him in the left arm muscle while both Pendleton and the plaintiff were incarcerated in cell number five.
First, the Court must dismiss defendant Pendleton, for he was not a person acting under color of state law.
Second, the plaintiff alleges no direct involvement of the other defendants, nor any intention on their part to harm the plaintiff. Plaintiff only claims that these defendants "negligently assigned the plaintiff to live in overcrowded Knox County Jail tank (cell) number five (5) with hardened criminals, both state and federal . . . ." Such a theory of negligence is not sufficient to state a claim under 42 U.S.C. § 1983. See Procunier v. Navarette, 434 U.S. 555, 98 S.Ct. 855, 55 L.Ed.2d 24 (1978).
Accordingly, this action must be dismissed.
Order Accordingly.